UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6770


STEVE LESTER,

                Plaintiff - Appellant,

          v.

IN EMPLOYEE LT CHURCH; IN EMPLOYEE DHO TUNER, a/k/a Truner,

                Defendants – Appellees,

          and

PERRY CORRECTIONAL INSTITUTION,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Timothy M. Cain, District Judge.
(4:11-cv-02994-TMC)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steve Lester, Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Steve   Lester      appeals     the    district    court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983    (2006)    complaint.       We   have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                    Lester

v. In Employee LT Church, No. 4:11-cv-02994-TMC (D.S.C. Apr. 30,

2013).     We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented    in   the   materials

before   this    court     and   argument    would   not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        3